UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A AMENDMENT No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number 333-178624 WHITE FOX VENTURES, INC. (Exact Name of Registrant as Specified in its Charter) 387 Park Avenue South, 5thFloor New York, NY 10016 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (646) 952-8847 REGISTRANT’S TELEPHONE NUMBER BREATHE ECIG CORP. (FORMER NAME OR FORMER ADDRESS, IF CHANGES SINCE LAST REPORT) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActoYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act from their obligations under those Sections.oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.oYes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Non-accelerated Filero Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYes xNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was last sold, or the average bid and ask price for such common equity was approximately $16,928,531(based on a quoted price of $0.0797 per common stock share at the close of business on June 30, 2015. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of1934 subsequent to the distribution of securities under a plan confirmed by a court.oYesoNo APPLICABLE ONLY TO CORPPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the last practical date:2,740,383,917 shares of common stock, $0.001 par value as of May 10, 2016. DOCUMENTS INCORPORATED BY REFERENCE EXPLANATORY NOTE This 10-K/A is being amended to include the certifications in Exhibits 31.1, 31.2, 32.1, and 32.2 as they were inadvertently omitted from the original filing on Form 10-K. No other items are being amended in this 10-K/A from the original filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 9, 2016 WHITE FOX VENTURES, INC. By: /s/Shinsuke Nakano, CEO Shinsuke Nakano, CEO Chief Executive Officer By: /s/Seth Shaw Seth Shaw Chief Financial Officer
